            Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 1 of 27




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DIANA DUKICH and JOHN DUKICH, on
behalf of themselves and all others similarly
situated,
                                                          CIVIL ACTION NO. _________
               Plaintiffs,
                                                         CLASS ACTION COMPLAINT
       v.
                                                         TRIAL BY JURY DEMANDED
IKEA US RETAIL LLC and IKEA NORTH
AMERICA SERVICES, LLC,

               Defendants.


       NOW COME Plaintiffs, DIANA DUKICH and JOHN DUKICH, on behalf of themselves

and all others similarly situated, and complaining of Defendants IKEA US RETAIL LLC and

IKEA NORTH AMERICA SERVICES, LLC (collectively “IKEA” or “Defendants”), allege as

follows:

                             I.     PRELIMINARY STATEMENT

       1.      Plaintiffs Diana Dukich and John Dukich are adult individuals and are citizens and

residents of the State of Minnesota. Plaintiffs are the parents of two young children who purchased

MALM dressers from IKEA, a national retailer, in or about 2012.

       2.      IKEA manufactured and sold dangerous and defective chests and dressers under

the model name MALM and other model names (hereinafter collectively the “chests and dressers,”

“subject chests and dressers” or “defective chests and dressers”) to Plaintiffs and the Class over a

period of several years.

       3.      The dangerously defective chests and dressers were front-heavy, unstable and due

to their poor design, prone to tip over during normal and expected use, resulting in death and injury

to many children.
            Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 2 of 27




       4.       The defective design of the subject chests and dressers was admitted by IKEA when

it publicly recognized that its dressers were unsafe, unstable and unfit for use as freestanding

furniture in a voluntary recall initiated with the United States Consumer Products Safety

Commission (“CPSC”) on June 28, 2016, which IKEA “re-announced” on November 21, 2017.

       5.       In the recall, IKEA admitted that “[T]he recalled chests and dressers are unstable if

they are not properly anchored to the wall, posing a serious tip-over and entrapment hazard that

can result in death or injuries to children…Consumers should immediately stop using any recalled

chest and dresser that is not properly anchored to the wall and place it into an area that children

cannot access.” See June 28, 2016 Recall Announcement and list of Non-MALM recalled IKEA

Chests of Drawers/Dressers attached hereto as Exhibit “A.”

       6.       IKEA further promised that “[C]onsumers are entitled to a full refund for chests

and dressers manufactured between January 2002 and June 2016.” Id.

       7.       Plaintiffs and the Class did not know and could not have known until the 2016-

2017 timeframe that their IKEA dressers were dangerous, defective and not safe or suitable for

their ordinary use.

       8.       Despite knowledge that its chests and dressers were unstable, unsafe and unfit for

normal use, IKEA’s recall efforts have been woefully inadequate and ineffective in advising

consumers of the recall, removing these dangerous products from consumers’ homes and

reimbursing consumers for the full purchase price of the subject defective and dangerous chests

and dressers.

       9.       Indeed, available data indicates that IKEA’s feeble recall efforts have resulted in

the recall of only a paltry number of the defective and dangerous chests and dressers from the

homes of American consumers.
                                                  2
           Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 3 of 27




       10.     Although IKEA promised a “full refund” to all owners who requested a refund in

connection with the recall, this was a mirage, as will be further discussed below. Most purchasers

of the defective chests and dressers did not receive notice of the recall, as a consequence of IKEA’s

decision not to contact purchasers directly by mail, email, text or other means. Further, plaintiffs

and class members who were aware of the recall received no refund, even though Plaintiffs and

many other consumers tried to return the defective and dangerous chests and dressers and sought

the full refund promised under the voluntary recall.

       11.     Now, Plaintiffs and a Class of purchasers and owners of the defective chests and

dressers seek through a class action to compel IKEA to honor the promise it failed to keep because

of its anemic voluntary recall.

                                 II.   JURISDICTION and VENUE

       12.     This Court has personal jurisdiction over the parties.

       13.     This Court has subject matter jurisdiction over Plaintiffs’ claims pursuant to the

Class Action Fairness Act and 28 U.S.C. § 1332(d).

       14.     Upon information and belief, the number of all proposed plaintiff class members in

the aggregate is greater than 100 and the aggregate value of the claims of the individual class

members exceeds the sum or value of $5,000,000, exclusive of interest and costs.

       15.     Venue is proper in this District because Defendants maintain their United States

headquarters in this District.

                                         III.   PARTIES

       16.     Plaintiff DIANA DUKICH is a natural person.

       17.     Plaintiff JOHN DUKICH is a natural person.



                                                 3
           Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 4 of 27




        18.     Defendant IKEA US RETAIL LLC (“IKEA Retail”) is a Virginia limited liability

company with a principal place of business located at 420 Alan Wood Road, Conshohocken,

Pennsylvania. At all times relevant to Plaintiffs’ claims, IKEA Retail was and is the business

entity responsible for the sale, distribution and returns of the defective chests and dressers. The

location of IKEA Retail is the U.S. headquarters for the U.S. retail sales of IKEA furniture.

        19.     Defendant IKEA NORTH AMERICA SERVICES, LLC (“IKEA Services”) is a

Virginia limited liability company with a principal place of business located at 420 Alan Wood

Road, Conshohocken, Pennsylvania. Upon information and belief, IKEA Services is the IKEA

business entity responsible for executing the recall of the defective and dangerous chests and

dressers, for issuing national communications and representations concerning the same, and for

providing information to the CPSC concerning the same.1

                                 IV.     FACTUAL ALLEGATIONS

                       IKEA’s Defective and Dangerous Chests and Dressers

        20.     At all times relevant hereto, IKEA designed, manufactured, tested, distributed and

sold furniture throughout the United States, including at IKEA retail stores in Pennsylvania.

        21.     IKEA’s United States headquarters are located within this District.

        22.     IKEA’s United States headquarters are responsible for the representations made by

IKEA concerning the defective and dangerous chests and dressers, the merchantability of these

products, and the voluntary recall of the products in the 2016-2017 timeframe.




1
 Alternatively, IKEA Services is responsible for the above conduct in conjunction with IKEA Retail and/or IKEA
Retail is solely responsible for the above conduct.
                                                      4
           Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 5 of 27




        23.     Among the items of furniture available for purchase at IKEA retail stores was a

popular series of chests and dressers sold under the model name “MALM,” which were available

in various drawer configurations and sizes.

        24.     A non-exhaustive list of all of the model chests and dressers included in the recall

is set forth in the list attached hereto as Exhibit “A.”

        25.     At all times relevant hereto, IKEA knew that the defective chests and dressers

would be used in homes, apartments, and other residential environments throughout the U.S., and

that in many homes the subject chests and dressers would be accessible to small children or placed

in rooms where small children would be sleeping and playing.

        26.     IKEA specifically recognized that the drawers of the defective chests and dressers

were attractive to children to climb on as a playtime activity. According to Lars Petersson, the

President of IKEA operations in the United States who was authorized to speak for IKEA at all

times relevant hereto, IKEA was aware that “[c]hests and drawers are a very tempting playground

for children [because] they are using the drawers as a ladder. If children are doing that, the risk of

tip-over is very high.”

        27.     At all times relevant hereto, IKEA knew that defective chests and dressers would

be used on a variety of surfaces and in rooms with various configurations.

        28.     At all times relevant hereto, IKEA knew that its chests and dressers were top-heavy

and front-heavy and contained other design elements which rendered them unstable even when

used in an intended and/or expected manner.

        29.     At all times relevant hereto, IKEA knew that its chests and dressers, when used as

free-standing units, presented an unreasonable tip-over hazard and were dangerously unsafe for



                                                   5
            Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 6 of 27




their intended and/or expected use, particularly in environments in which the furniture was used

by and/or accessible to small children.

        30.      At all times relevant hereto, and since at least the year 2000, IKEA knew that its

chests and dressers failed to meet minimum stability requirements for tip-over prevention

contained in industry standards, including ASTM F2057.

        31.      By July 22, 2015, IKEA was aware of multiple deaths and injuries resulting from

tip-over incidents involving the defective chests and dressers.

        32.      Nevertheless, IKEA continued to sell the defective chests and dressers.

        33.      By June 28, 2016, IKEA had become aware of two additional deaths and 13

additional injuries resulting from tip-over incidents involving the MALM line of defective chests

and dressers. IKEA was also aware of tip-over incidents involving chests and dressers sold by

IKEA other than the MALM series, which resulted in the deaths of three children and injuries to

nineteen more.

        34.      On June 28, 2016, IKEA initiated a voluntary recall of the defective chests and

dressers that included the MALM line and additional children’s and adult chests and dressers

marketed under various model names. See Exhibit A.2

        35.      In the June 2016 recall announcement, IKEA stated that “About 8 million MALM

chests and dressers and 21 million additional children’s and adult chests and dressers [had been

sold to consumers] in the U.S.”3


2
         IKEA NORTH AMERICAN SERVICES LLC, IKEA Chests of Drawers/Dressers,                           available   at
https://www.ikea.com/ms/en_US/pdf/non_malm_CoD_list_rev.pdf (last viewed May 6, 2020).
3
         CONSUMER PRODUCT SAFETY COMMISSION, Following an Additional Child Fatality, IKEA Recalls 29
Million MALM and Other Models of Chests and Dressers Due to Serious Tip-Over Hazard; Consumers Urged to
Anchor Chests and Dressers or Return for Refund, available at https://cpsc.gov/Recalls/2016/following-an-additional-
child-fatality-ikea-recalls-29-million-malm-and-other-models-of (last viewed May 6, 2020).

                                                         6
           Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 7 of 27




        36.     In the June 2016 recall announcement, IKEA stated that, “Consumers are entitled

to a full refund for chests and dressers manufactured between January 2002 and June 2016.

Consumers with chests and dressers manufactured prior to January 2002 will be eligible for a

partial store credit.”4

        37.     June 28, 2016, was the very first opportunity that Plaintiffs or any U.S. owners and

purchasers of the chests and dressers had to learn that the MALM and other chests and dressers

which they had purchased or owned, and which were now subject to the recall, had serious defects,

were not merchantable as they had been represented to be, but were in fact dangerous and not fit

for ordinary use.

        38.     Despite the promises made in connection with its voluntary recall, IKEA employees

were not prepared to properly process returns of the defective and dangerous chests and dressers,

did not issue “full refund[s],” but rather, if a return was accepted, gift cards were often provided

for IKEA merchandise, even if the defective chests and dressers had been manufactured after

January 2002.

        39.     By November 21, 2017, IKEA had learned of an additional child death resulting

from a MALM tip-over incident and an additional 91 injuries.

        40.     IKEA had also learned of an additional 53 injuries to children involving chests and

dressers from lines other than the MALM line.

        41.     On November 21, 2017, IKEA re-announced the recall of the MALM and other

defective chests and dressers.




4
        Id. (emphasis added).
                                                 7
           Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 8 of 27




        42.     In the November 21, 2017 re-announcement, IKEA stated that approximately 17.3

million chests and dressers were subject to the recall.

        43.     In the November 21, 2017 re-announcement, IKEA stated that consumers could

obtain a refund, to wit:

        Consumers should immediately stop using any recalled chest or dresser that is not
        properly anchored to the wall and place it in an area that children cannot access.
        Contact IKEA for a choice between two options: refund or a free wall-anchoring
        kit. IKEA will pick up the recalled dressers free of charge or provide a one-time,
        free in-home wall-anchoring service for consumers upon request.5

(emphasis added).

        44.     IKEA’s November 2017 re-announcement repeated the same disingenuous

statement concerning the availability of refunds from the 2016 recall, while continuing to issue

gift cards to consumers who attempted to return defective chests and dressers instead of providing

cash refunds.

        45.     Gift cards for use at IKEA did not and do not adequately compensate consumers

who paid cash for the defective and dangerous chests and dressers, incurred costs in returning

defective and dangerous chests and dressers to an IKEA retail location, or paid to have the furniture

delivered at the time of purchase.

        46.     Moreover, gift cards are not an adequate remedy for consumers who no longer wish

to have IKEA furniture in their home, but would prefer another brand, or who have no need or

desire for any IKEA product at all.




5
        CONSUMER PRODUCT SAFETY COMMISSION, IKEA Reannounces Recall of MALM and Other Models of
Chests and Dressers Due to Serious Tip-over Hazard; 8th Child Fatality Reported; Consumers Urged to Choose
Between Refund or Repair, available at https://www.cpsc.gov/Recalls/2018/IKEA-Reannounces-Recall-of-MALM-
and-Other-Models-of-Chests-and-Dressers-Due-to-Serious-Tip-over-Hazard (last viewed May 6, 2020).
                                                    8
              Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 9 of 27




           47.     Additionally, IKEA’s alternative “remedy” of providing wall anchoring kits was

and is an insufficient and non-viable remedy because many consumers do not know how to install

them, do not trust that the kit will fix the problem, and because wall anchoring is often ineffective

in preventing tip-overs of chests and dressers which are unstable by design.

           48.     At all times after the announcement of the 2016 recall, IKEA failed to prosecute its

campaign to recall the defective chests and dressers in a reasonably effective and earnest manner.6

           49.     Specifically, IKEA failed to develop communications concerning the recall that

were effective in reaching purchasers of the defective and dangerous chests and dressers; instead,

IKEA carried out an ineffectual and inadequate recall campaign that 1) most purchasers of the

chests and dressers never became aware of, 2) failed to motivate purchasers to respond to the

recall’s promise to provide a refund for recalled items returned to IKEA and 3) did not always

provide the cash refund IKEA had promised in its announcement and re-announcement of the

recall..

           50.     Additionally, IKEA failed to take necessary action to contact owners of its defective

products as quickly as possible in order to hasten their removal from homes of American

consumers, leaving millions of defective and dangerous chests and dressers accessible to

consumers and their children.

           51.     IKEA failed to communicate accurate and understandable information in a timely

and effective manner to the public about the defective chests and dressers, the hazards they

presented to children, and the availability of refunds and wall-anchoring services.




6
           See Consumer Product Safety Commission, how to prosecute a recall.
                                                         9
             Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 10 of 27




        52.      IKEA failed to properly coordinate and balance its recall notice efforts. As a result,

media coverage of the recall was sparse after the formal announcement of the recall, leaving most

consumers unaware that a recall had been announced.

        53.      Indeed, in the three months following the announcement of the 2016 recall, IKEA

had only issued a miniscule number of refunds to consumers of the defective chests and dressers

in comparison to the 29,000,000 defective chests and dressers subject to the recall.

        54.      As a result of IKEA’s failure to implement an effective recall, many or most

purchasers of the defective chests and dressers did not receive any notice of the recall or the re-

announced recall.

        55.      As a result of IKEA’s failure to implement an effective recall, the defective and

dangerous chests and dressers have remained in millions of consumers’ homes and have increased

the likelihood of further harm to children from tip-overs of IKEA’s admittedly unsafe and unstable

furniture.

        56.      At all relevant times, IKEA’s conduct as described herein was directed by its

management from its U.S. headquarters in Pennsylvania, within this District.

        57.      At all relevant times, IKEA’s conduct was a result of deliberate policies and

practices, was willful, and was carried out in reckless disregard of the health and safety of

consumers and their children.

                          The Experience of the Representative Plaintiffs

        58.      Plaintiffs purchased two 4-drawer MALM dressers from an IKEA retail store in

2012.

        59.      Plaintiffs’ 4-drawer MALM dressers are subject to the 2016 recall and the “re-

announced” 2017 recall.
                                                  10
          Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 11 of 27




       60.     In August 2018, after becoming aware of the recall, Plaintiffs visited an IKEA store

near their home and attempted to return the dressers.

       61.     Plaintiffs went to the designated returns section of the IKEA store and requested

that IKEA accept the return of the two 4-drawer MALM dressers and issue cash refunds pursuant

to the announced terms of the recall program.

       62.     IKEA refused to accept Plaintiffs’ dressers under the terms of the voluntary recall.

       63.     IKEA refused to give Plaintiffs a full cash refund for the dressers, as they requested.

       64.     Plaintiffs had to take the defective and dangerous dressers back to their home, and

have for some time kept them in their garage.

                             The Experiences of Other IKEA Shoppers

       65.     Plaintiffs’ experience at their local IKEA store is not unique. Among the limited

number of owners and purchasers of the defective chests and dressers in the U.S. who were even

aware of the recall, many have taken to the internet to complain that IKEA did not honor the terms

of the recall, did not process their attempts to return the defective chests and dressers, and did not

provide full cash refunds.




                                                 11
         Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 12 of 27




       66.     For example, users in the Reddit IKEA chest dresser recall megathread have

complained about the slowness of IKEA to issue refunds, if at all:




       67.     On Facebook, in response to a post about the 2017 re-announced recall, one user

complained that IKEA, contrary to its representations, refused to come pick up the defective chests

and dressers they had purchased:




                                                12
          Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 13 of 27




        68.      Another user complained about not receiving the refund to which he was entitled

by the recall:




                                                13
         Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 14 of 27




       69.     Still another user complained that IKEA would not honor returns of multiple

defective chests and dressers:




                                            14
         Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 15 of 27




       70.    On Twitter, one user complained about not receiving her refund after her defective

chests and dressers were picked up:




       71.    Another Twitter user complained of waiting for nearly two months for her refund:




                                              15
          Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 16 of 27




       72.     On Yelp, a review website, one user complained that IKEA would not accept a

broken MALM dresser that had fallen on her child:




       73.     Another Yelp user complained about IKEA’s unresponsiveness concerning pickup

of defective chest and dressers:




                                             16
          Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 17 of 27




       74.     Upon information and belief, IKEA was aware of thousands of complaints on

Internet sites about IKEA’s failure to effectively administer its recall campaign and its failure to

comply with the terms of its recall program.

                          V.      CLASS ACTION ALLEGATIONS

       75.     Plaintiffs bring this class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of themselves and a nationwide class (the “Class”) defined as follows:

       All natural persons residing in the United States and its Territories who purchased
       or owned a chest or dresser included in IKEA’s June 28, 2016 recall, and the re-
       announced recall of November 21, 2017.

       76.     Excluded from the Class are Defendants and their affiliates, parents, subsidiaries,

employees, officers, agents and directors. Also excluded are any judicial officers presiding over

this matter and the members of their immediate families and judicial staff

       77.     No class member could reasonably have discovered the unmerchantable nature of

the defective chests and dressers prior to the June 28, 2016 recall announcement.

       78.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of the

Class are so numerous that joinder of all members is impracticable. The precise number of Class

members is known only to Defendants, but Plaintiffs aver upon information and belief that the

members of the Class number in the thousands or millions.

       79.     Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2) and

23(b)(3). There are questions of law and fact common to the Class that predominate over any

questions affecting only individual Class members, including:

               A.      Whether the chests and dressers were merchantable;

               B.      Whether IKEA represented that chests and dressers were of a particular

       standard, quality or grade.
                                                17
          Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 18 of 27




               C.      Whether IKEA carried out its recall campaign and its “re-announced” recall

       in an effective manner designed to maximize notice of the recall to purchasers and owners

       of the defective chests and dressers.

               D.      Whether IKEA provided cash refunds to all consumers who attempted to

       return defective chests and dressers subject to the recall, as IKEA had promised it would;

               E.      Whether IKEA made misleading statements in connection with its

       representations with respect to the availability of cash refunds from its retail stores;

               F.      Whether IKEA breached any implied warranty of merchantability with

       respect to the defective chests and dressers;

               G.      Whether Plaintiffs and the members of the Class have been injured by

       IKEA’s misconduct;

               H.      Whether Plaintiffs and the members of the Class are entitled to relief, and

       the amount and nature of such relief;

               I.      Whether IKEA fulfilled its voluntarily assumed duty to carry out a timely

       and effective recall of the defective chests and dressers.

       80.     Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of the claims of the members of the Class, which all arise from the same operative facts

and are based on the same legal theories.

       81.     Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiffs will fairly and adequately protect the interests of the members of the Class. Plaintiffs are

committed to vigorously litigating this matter and have retained counsel experienced in handling

consumer class actions. Neither Plaintiffs nor her counsel have any interests which might cause

them not to vigorously pursue this claim.
                                                  18
            Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 19 of 27




       82.      This action should be maintained as a class action because the prosecution of

separate actions by individual members of the Class would create a risk of inconsistent or varying

adjudications with respect to individual members which would establish incompatible standards

of conduct for the parties opposing the Class, as well as a risk of adjudications which would as a

practical matter be dispositive of the interests of other members not parties to the adjudications or

which would substantially impair or impede their ability to protect their interests.

       83.      Whether Defendants violated the law can be determined by discovery of IKEA’s

policies and conduct pertaining to prosecution of the recall and by inspection of IKEA’s business

records.

       84.      Certification of Plaintiffs’ claims for class-wide treatment is appropriate because

Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as

would be used to prove those elements in individual actions alleging the same claims.

       85.      Insufficiency of Separate Actions—Federal Rule of Civil Procedure 23(b)(2).

Defendants have acted in a manner that applies generally to the Class, so that relief is appropriate

respecting the Class as a whole. The Class thus satisfies the requirements of Fed. R. Civ. P.

23(b)(2).

       86.      Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is a

superior method for the fair and efficient adjudication of this controversy. The interest of

individual members of the Class in individually controlling the prosecution of separate claims

against IKEA is slight because the amount of damages each may recover is limited. Management

of the Class’s claims is likely to present significantly fewer difficulties than those presented by

having many individual claims. Members of the Class may self-identify.



                                                 19
          Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 20 of 27




                                   VI.     CLAIMS for RELIEF

                     Pennsylvania Unfair Trade Practices and Consumer Protection Law

                                On Behalf of Plaintiffs and the Class

        87.     Plaintiffs reallege and incorporate by reference the above paragraphs as though

fully set forth herein.

        88.     In a national class action matter, the Pennsylvania Supreme Court recently held that

“a non-Pennsylvania resident may bring suit under the [Pennsylvania Unfair Trade Practices and

Consumer Protection Law] against a Commonwealth-headquartered business based on

transactions that occurred out-of-state.” Danganan v. Guardian Protection Services, 645 Pa. 181,

195-96, 179 A.3d 9, 17 (2018).

        89.     Plaintiffs purchased the defective chests and dressers primarily for personal, family

or household purposes within the meaning of 73 P.S. § 201-9.2.

        90.     All of the acts complained of herein were perpetrated by IKEA in the course of

trade or commerce within the meaning of 73 P.S. § 201-2(3).

        91.     The Pennsylvania Unfair Trade Practices and Consumer Protection Law

(“UTPCPL”) prohibits unfair or deceptive acts or practices, including: (i) “Representing that goods

or services have . . . characteristics, . . . benefits or qualities that they do not have;” (ii)

“Representing that goods or services are of a particular standard, quality or grade . . . if they are of

another;:” (iii) “Advertising goods or services with intent not to sell them as advertised;” and (iv)

“Engaging in any other fraudulent or deceptive conduct which creates a likelihood of confusion or

misunderstanding.” 73 P.S. § 201-2(4).

        92.     IKEA engaged in unlawful trade practices, including representing that defective

chests and dressers have characteristics, uses, benefits, and qualities which they do not have;
                                                  20
          Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 21 of 27




representing that defective chests and dressers are of a particular standard and quality when they

are not; advertising defective chests and dressers with the intent not to sell them as advertised;

promising cash refunds to persons who returned recalled chests and dressers but failing in many

instances to issue the refunds; deliberately carrying out a feeble and ineffective recall campaign

that IKEA knew would not reach most American consumers; and engaging in other fraudulent or

deceptive conduct which created a likelihood of confusion or of misunderstanding.

       93.      In the course of its business, IKEA concealed the defects in the defective chests and

dressers and otherwise engaged in activities with a tendency or capacity to deceive. IKEA also

engaged in unlawful trade practices by employing deception, deceptive acts or practices, fraud,

misrepresentations, or concealment, suppression or omission of material facts with intent that

others rely upon such concealment, suppression or omission, in connection with the sale of the

defective chests and dressers. The defects in the defective chests and dressers include not only the

specific design defect (e.g., the tendency to tip over and cause injury), but also include the defective

process through which IKEA built the defective chests and dressers, a process that included cost-

cutting, minimizing the importance of safety issues, the depletion of resources devoted to

recognizing and studying safety issues, and the failure to adhere to a recognized safety standard,

namely ASTM F2057. All of these defective processes would be material to a reasonable

consumer.

       94.      Long before it initiated the June 28, 2016 recall, IKEA, but not the public or the

Class herein, knew of serious defects impairing the safe use of the defective chests and dressers

sold to Plaintiffs and Class members, because of lawsuits, investigations, and notifications from

regulatory authorities. IKEA acquired additional information concerning the serious defects and

safety issues impacting the defective chests and dressers, but concealed that information.
                                                  21
          Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 22 of 27




       95.     By failing to disclose and by actively concealing the defects in the defective chests

and dressers, which it marketed as safe, reliable, and of merchantable quality, IKEA engaged in

unfair and deceptive business practices in violation of the UTPCPL.

       96.     In the course of IKEA’s business, it willfully failed to disclose and actively

concealed the dangerous risk posed by the defects in the defective chests and dressers.

       97.     IKEA’s unfair or deceptive acts or practices were likely to and did in fact deceive

reasonable consumers, including Plaintiffs and Class members, about the true safety and reliability

of the defective chests and dressers.

       98.     IKEA knew or should have known that its conduct violated the UTPCPL.

       99.     IKEA’s unfair and deceptive trade practices harmed Plaintiffs and Class members

because the defective chests and dressers were worthless as the result of IKEA’s concealment of,

and failure to remedy, the defects.

       100.    Indeed, IKEA purported to offer a full refund during the recall process in

acknowledgement of the fact that the chests and dressers were of no economic value whatsoever

to purchasers and owners, because of the inability to use the chests and dressers arising from their

inherently unstable design.

       101.    IKEA’s concealment of the defects in the defective chests and dressers was material

to Plaintiffs. If they had been aware of same, Plaintiffs would not have purchased the defective

chests and dressers.

       102.    Plaintiffs suffered ascertainable loss caused by IKEA’s misrepresentations and its

concealment of and failure to disclose the defects in the defective chests and dressers.




                                                22
          Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 23 of 27




       103.     As a direct and proximate result of IKEA’s violations of the UTPCPL, Plaintiffs

and Class members have suffered damages in an amount, at a minimum, of the purchase price of

the defective chests and dressers.

       104.     IKEA is liable to Plaintiffs and members of the Class for the relief sought herein,

in an amount to be proven at trial.

                             Breach of the Implied Warranty of Merchantability

                                 On Behalf of Plaintiffs and the Class

       105.     Plaintiffs reallege and incorporate by reference all paragraphs as though fully set

forth herein.

       106.     At all times relevant to Plaintiffs’ claims, IKEA was a merchant with respect to the

defective chests and dressers.

       107.     A warranty that the defective chests and dressers were in merchantable condition

was implied by law in the transactions pursuant to which Plaintiffs and members of the Class

purchased the defective chests and dressers from IKEA.

       108.     According to the Supreme Court of Pennsylvania, merchantability “require[s] that

[goods] have an inherent soundness which makes them suitable for the purpose for which they are

designed, that they be free from significant defects, that they perform in the way that goods of that

kind should perform, and that they be of reasonable quality within expected variations and for the

ordinary purpose for which they are used.” Gall by Gall v. Allegheny County Health Dept., 521

Pa. 68, 70, 555 A.2d 786 (1989) (citations omitted).




                                                  23
          Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 24 of 27




       109.     The defective chests and dressers were not in merchantable condition because they

were, without limitation, not fit for the ordinary purposes for which such goods are used.

       110.     The defective chests and dressers are inherently defective in that there is a

substantial risk of tip-over when used in an intended and/or expected manner, thereby causing an

increased likelihood of serious injury or death.

       111.     As alleged above, IKEA had notice of the non-merchantable status of the defective

chests and dressers at least as early as the June 2016 recall, before Plaintiffs attempted to return

their MALM dressers to IKEA in 2018 for a refund soon after learning of the recall, but plaintiffs

were refused a refund by IKEA.

       112.     As a direct and proximate result of IKEA’s breach of the implied warranty of

merchantability, which no Class member could have known of prior to the 2016 recall, Plaintiffs

and the Class have suffered the above-alleged damages.

       113.     IKEA is liable to Plaintiffs and members of the Class for the relief sought herein,

in an amount to be proven at trial.

                                                        Negligence

                               On Behalf of Plaintiffs and the Class

       114.     Plaintiffs reallege and incorporates by reference all paragraphs as though fully set

forth herein.

       115.     The Supreme Court of Pennsylvania has held that the law of negligence establishes

a duty of care applicable to manufacturers that encompasses a “continuum from the requirements

of: a warning of dangers, through a stronger warning if justified by the known risks, through non-

marketing or discontinuance of marketing when it becomes or should become known that the



                                                   24
          Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 25 of 27




product simply should not be used in light of its relative risks.” Lance v. Wyeth, 624 Pa. 231, 273,

85 A.3d 434, 459-60 (2014) (emphasis added).

       116.    In this continuum, IKEA undertook a duty not only to cease further distribution of

the defective and dangerous chests and dressers, but also to warn buyers post-sale, to recall, and

to assist in the removal from the market and the homes of Class members the defective and

dangerous chests and dressers.

       117.    As alleged above, IKEA breached and continues to breach those duties with respect

to Plaintiffs and members of the Class.

       118.    As a direct and proximate result of IKEA’s negligence, Plaintiffs suffered the

above-alleged damages.

       119.    Therefore, Defendants are liable to Plaintiffs and the members of the Class for the

relief sought herein.

                                 VII.     PRAYER for RELIEF

       WHEREFORE, Plaintiffs DIANA DUKICH and JOHN DUKICH respectfully request that

this Honorable Court enter an Order granting the following relief:

       A.      Pursuant to FED. R. CIV. P. 23, certifying the Class proposed herein, appointing

Plaintiffs as representatives of same, and appointing undersigned counsel as counsel for the Class;

       B.      Awarding Plaintiffs and members of the Class actual damages;

       C.      Pursuant to 13 Pa. C.S. § 2714, awarding Plaintiffs and members of the Class

damages for nonconformity as may be proven at trial;

       D.      Pursuant to 13 Pa. C.S. § 2715, awarding Plaintiffs and members of the Class such

incidental and consequential damages as may be proven at trial;



                                                25
            Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 26 of 27




       E.       Pursuant to 73 P.S. § 201-9.2(a), awarding Plaintiffs and the members of the Class

treble damages or $100, whichever is greater;

       F.       Pursuant to 73 P.S. § 201-9.2(a), awarding Plaintiffs their attorneys’ fees and costs;

       G.       Awarding Plaintiffs and all Class members a full cash refund;

       H.       Awarding Plaintiffs and all Class members damages for returning or properly

disposing the defective and dangerous chest and dressers;

       I.       Ordering IKEA to notify all Class members directly by email or U.S. mail of the

defective nature of the chests and dressers;

       J.       Awarding such further relief as this Court deems just and proper.

                                 VIII. JURY TRIAL DEMAND

       120.     Plaintiffs demand trial by jury on all issues so triable.




                                                  26
        Case 2:20-cv-02182-HB Document 1 Filed 05/06/20 Page 27 of 27




Dated: May 6, 2020

                                       Respectfully submitted,

                                       DIANA DUKICH and JOHN DUKICH, on
                                       behalf of themselves and all others similarly
                                       situated.

                                By:    /s/ Alan M. Feldman
                                       Alan M. Feldman
                                       Daniel J. Mann
                                       Edward S. Goldis
                                       FELDMAN SHEPHERD WOHLGELERNTER TANNER
                                       WEINSTOCK & DODIG, LLP
                                       1845 Walnut Street, 21st Floor
                                       Philadelphia, PA 19103
                                       T: (215) 567-8300
                                       F: (215) 567-8333
                                       afeldman@feldmanshepherd.com
                                       dmann@feldmanshepherd.com
                                       egoldis@feldmanshepherd.com

                                       James A. Francis
                                       John Soumilas
                                       FRANCIS MAILMAN SOUMILAS, P.C.
                                       1600 Market Street, Suite 2510
                                       Philadelphia, PA 19103
                                       T: (215) 735-8600
                                       F: (215) 940-8000
                                       jfrancis@consumerlawfirm.com
                                       jsoumilas@consumerlawfirm.com

                                       Attorneys for Plaintiffs




                                      27
